On the court’s own motion, pursuant to article VI (§ 22, subd e) of the New York State Constitution, and section 44 (subd 8, par [a]) of the Judiciary Law, it is determined that, pending the proceeding to review the determination of the State Commission on Judicial Conduct that he should be removed, Honorable James L. Kane not be suspended from *739the exercise of the powers of his office of Justice of the Supreme Court of the State of New York, Eighth Judicial District. Proceeding to review commenced January 10, 1980 set down for argument during the session of this court commencing April 21, 1980, petitioner’s papers to be served and filed on or before March 3, 1980 and respondent’s on or before March 31, 1980.